DETAILED ACTION
The Final Office action dated 10/7/21 is hereby vacated and withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 11, 13, 15-16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180053439 A1 by Philippov et al (“Philippov”), in view of PGPUB US 2014/0051054 by Wong et al (“Wong”), in view of PGPUB US 2012/0040321 by Cork et al (“Cork”), further in view of PGPUB US 20120225414 A1 by Kim et al (“Kim”), further in view of Wikipedia, URL: https://web.archive.org/web/20151106050931/https://en.wikipedia.org/wiki/ActionScript, Wayback Machine date of 11/6/15, downloaded 2/9/19 (“ActionScript”).

In regard to Claims 1, 11, and 16, Phillipov teaches a computer-implemented method for simulating a real experiment on a [computing device] the method comprising:
defining, by a rules engine, properties of a plurality of chemicals and how the plurality of chemicals will be affected in response to a plurality of actions;
[…] defining events […] to simulate one or more of the plurality of actions representing steps of an experiment involving one or more of the plurality of chemicals […]
generating displays […] displaying one or more views of the steps of the experiment […]
(see, e.g., p173-189)

 

Furthermore, to the extent that Phillipov may fail to teach employing a specific computing device to provide the virtual chemistry experiment set, however, Wong teaches a computer-implemented method for simulating an exercise involving chemistry equipment on a plurality of mobile communications devices […], the method comprising: 
[a computer application] for simulating the specified real experiment having a set of specified experimental steps […] 
…a specified real experiment…
(see, e.g., paragraph 82 in regard to the simulated specified real experiment being embodied in a computer application whereby one mobile device is tilted in order to “empty” liquid into another mobile device.);
[…]
	[the computer application] defining events by the plurality of mobile communications devices to simulate the set of specified experimental steps of the specified real experiment;
	[the computer application] identifying combinations of [movements] of the plurality of mobile communications devices required to provide sensor data to compute event data representing the […] defined events to simulate the set of specified experimental steps of the specified real experiment;
	[the computer application] generating displays on the display screen of each of the plurality of mobile communications devices one or more views of one or more of the steps of the specified real experiment, the one or more views being generated in response to the computed event data representing the […] defined events;

	(see, e.g., paragraph 82 in regard to the simulated real experiment being embodied in a computer application (“virtual experiment meta-data content“) that is provided to students via their mobile devices and that computer application defines events and identifies combinations of movements that are then used to generate and display the simulated experiment based upon the manual manipulation of the mobile devices);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the virtual chemistry experiment taught by Phillipov by employing the computing and software taught by Wong to allow the students to, e.g., “mix” virtual chemicals together by employing mobile devices, in order to allow students to study chemistry without employing actual chemicals.
	Furthermore, to the extent that Wong may fail to specifically teach each of the mobile communications devices including a plurality of sensors and employing the output of a combination of those sensors in order to generate the simulated experiment;
However, in an analogous reference, Cork teaches these limitations.  See, e.g., paragraph 48 in regard to employing multiple sensors to sense “speed and intensity of motion, position of the user's hands, how the user is holding the system, etc." and, e.g., Figure 4, selection 408 and paragraph 40 in regard taking measurements from those sensors.  See also, e.g., paragraph 49 in regard to the sensor generating feedback to the processor based upon the comparison of the output of multiple different sensors to different values.  See also, e.g., paragraphs 32, 40 and 49 in regard to determining whether the user is moving/positioning the device correctly.  See, e.g., paragraph 32 in regard to feedback being provided "if the operator is properly holding and/or moving the device during the tutorial” (emphasis added) as well as paragraph 40 in regard to "the and/or shaking the mobile device at the proper angle to simulate re suspending the platelets..." (emphasis added).  In other words, the software combines the processed output of more than one sensor (i.e. the accelerometer and the position sensor) according to whether it meets certain values in order to generate the feedback/output.  See end of paragraph 49 also in this regard.);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Cork in regard to combining the output of multiple sensors such as an accelerometer and a position sensor to the method otherwise taught by Wong, in order to provide more realism and precision in the experiments to be simulated.

Furthermore, while Wong and teaches a simulation that is embodied in a computer software application it may fail to also teach all of the remaining claimed limitations, however, in an analogous reference Kim teaches employing an ActionScript program that is run via Flash CS4 to provide such a simulation (see, e.g., 106-110);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the simulation otherwise taught by the combination of Wong and Cork via an ActionScript program that is run via Flash CS4 as taught by Kim, in order to provide flexibility in terms of how the simulations could be authored and the devices on which those applications could be run to the extent that ActionScript/Flash CS4 may run on different platforms.

Furthermore, to the extent that the otherwise cited prior art may fail to teach the remaining limitations, ActionScript teaches
automatically configuring, by a rules engine, a specific set of rules defining [the run-time version of the computer program] for processing events […] in response to receiving the [ActionScript script];
(See, e.g., ActionScript in regard to the ActionScript script being sent to a compiler, the compiler (“rules engine”) then generating (“automatically configuring”) the specific bytecode instruction set (“a specific set of rules”) in response to receiving the ActionScript script (ActionScript, top of page 5).)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the simulation otherwise taught by the combination of Wong, Cork and Kim via an ActionScript program that is run via Flash CS4 as taught by ActionScript
In regard to Claim 4, Wong teaches these limitations.  See, e.g., paragraph 82.
In regard to Claims 7, 13, and 18 see rejection of Claim 1.
In regard to Claims 15 and 20, Wong teaches these limitations.  See rejection of Claim 1.
In regard to Claims 21-23, Wong teaches a computer application as well as employing a plurality of mobile devices.  See also rejection of Claim 1.



Claims 8, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillipov, in view of Wong in view of Cork, further in view of Kim, further in view of ActionScript.
In regard to Claims 8, 14, and 19, Cork teaches a method
wherein the processing said rules output engine signals includes: 
using the one or more of the mobile communications devices to process the rules output engine signals; 
filtering [a] rules output engine signal[] to obtain [a] filtered signal[]; and 
combining the filtered signals according to the set of rules
(see, e.g., paragraph 32 in regard to a “particular sensitivity” being set to the accelerometer (i.e. filter the parameter signal).  See, e.g., paragraph 49 in regard to combining signals from multiple sensors based on rules applied to each sensor data stream.)
However, while Cork teaches applying filtering to the accelerometer signal it would have been obvious to have applied it to the signals from the other sensors as well to more accurately identify the position, location of the mobile device during the simulated experiment.  And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single embodiment, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single embodiment; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
In regard to Claim 10, Wong teaches these limitations.  See rejection of Claim 1.

	Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715